693 S.E.2d 917 (2010)
Paul Christopher BLOW, Plaintiff,
v.
DSM PHARMACEUTICALS, INC., formerly Catalytica Pharmaceuticals, Inc., Eastern Omni Constructors, Inc., The Greenwood Group, Inc. d/b/a Manpower Temporary Services, Defendants.
No. 302P09.
Supreme Court of North Carolina.
March 11, 2010.
Demyra R. McDonald, for Paul Christopher Blow.
Mark A. Ash, Raleigh, for DSM Pharmaceuticals, Inc.
Prior report: ___ N.C.App. ___, 678 S.E.2d 245.

ORDER
Upon consideration of the petition filed on the 21st of July 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."
MARTIN, J., recused.